Case: 18-11506    Date Filed: 12/21/2018   Page: 1 of 7


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-11506
                           Non-Argument Calendar
                         ________________________

                           Agency No. A013-258-567

JOSE ABELLA-SANTAMARINA,

                                                                         Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                              (December 21, 2018)

Before MARCUS, BRANCH and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Jose Abella-Santamarina seeks review of the Board of Immigration

Appeals’s (“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of

his application for a waiver of grounds of excludability under former Immigration
              Case: 18-11506     Date Filed: 12/21/2018    Page: 2 of 7


and Nationality Act (“INA”) § 212(a), pursuant to former INA § 212(c), 8 U.S.C. §

1182(c) (1988). As the record reflects, Abella was convicted in 1990 after a jury

trial for one count of conspiracy to import cocaine, in violation of 21 U.S.C. § 963,

and one count of importation of cocaine, in violation of 21 U.S.C. § 952 and 18

U.S.C. § 2.     On appeal, Abella argues that the BIA legally erred when it

determined that the facts of his crime he testified to could not plausibly sustain a

conviction under 21 U.S.C. § 963 and when it failed to apply the proper factors for

making a credibility finding. After careful review, we dismiss the petition.

      We review only the decision of the BIA, except to the extent that the BIA

expressly adopts or explicitly agrees with the IJ’s opinion. Ayala v. U.S. Att’y

Gen., 605 F.3d 941, 948 (11th Cir. 2010). Here, the BIA issued its own decision

but agreed with the IJ’s finding of facts, so we will review the BIA’s decision and

the IJ’s decision, to the extent of their agreement. See id.

      We review questions of subject matter jurisdiction de novo.           Sanchez

Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1231 (11th Cir. 2007). We are

obligated to inquire into our jurisdiction whenever it may be lacking. Arias v. U.S.

Att’y Gen., 482 F.3d 1281, 1283 (11th Cir. 2007). Congress generally divested us

of jurisdiction to review any decision or action committed to the discretion of the

Attorney General. 8 U.S.C. § 1252(a)(2)(B)(ii). We’re also barred from reviewing

“any final order of removal against an alien who is removable by reason of having


                                           2
              Case: 18-11506    Date Filed: 12/21/2018   Page: 3 of 7


committed a criminal offense covered in section 1182(a)(2) or 1227(a)(2)(A)(iii) . .

. ” of Title 8. 8 U.S.C. § 1252(a)(2)(C). Our jurisdiction under § 1252(a)(2)(C) is

limited to determining whether a petitioner is an (1) alien (2) who is removable (3)

for a disqualifying offense. Ferguson v. U.S. Att’y Gen., 563 F.3d 1254, 1259 n.9

(11th Cir. 2009).

      Nonetheless, we retain jurisdiction to review any constitutional question or

question of law.    8 U.S.C. § 1252(a)(2)(D).       We must “look hard” at the

petitioner’s actual arguments -- not just his description of his claims -- to assess

whether we have jurisdiction to consider his petition for review. Jimenez-Galicia

v. U.S. Att’y Gen., 690 F.3d 1207, 1211 (11th Cir. 2012).        We lack jurisdiction

over “abuse of discretion claims merely couched in [legal] language,” as granting

review of such a claim would “circumvent clear congressional intent to eliminate

judicial review.” Arias, 482 F.3d at 1284 (quotation omitted).

      Moreover, constitutional claims and questions of law do not include

“garden-variety” arguments about how the BIA weighed the facts in the record.

Alvarez Acosta v. U.S. Att’y Gen., 524 F.3d 1191, 1196–97 (11th Cir. 2008)

(quotation omitted). Similarly, when a petitioner merely alleges that the BIA

applied an incorrect legal standard in an attempt to frame a challenge to the BIA’s

factual determinations as a question of law, we lack jurisdiction to review the

BIA’s decision. Garcia v. U.S. Att’y Gen., 329 F.3d 1217, 1222 (11th Cir. 2003).


                                         3
              Case: 18-11506    Date Filed: 12/21/2018   Page: 4 of 7


      We review an agency’s factual determinations under the highly deferential

substantial-evidence test. See, e.g., Adefemi v. Ashcroft, 386 F.3d 1022, 1026–27

(11th Cir. 2004) (en banc). Under this test, we must affirm the BIA’s decision if it

is “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.”        Id. at 1027 (quotation omitted).         A credibility

determination is a factual finding. See Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1287 (11th Cir. 2005).

      The decision to grant or deny a waiver under former § 212(c) is within the

discretion of the Attorney General. Arias, 482 F.3d at 1283. Under that version of

the statute, the Attorney General had broad discretion to waive certain grounds of

excludability against lawful permanent residents who had a lawful unrelinquished

domicile of seven consecutive years. 8 U.S.C. § 1182(c) (1988). The statute

provided, in pertinent part: “Aliens lawfully admitted for permanent resident . . .

may be admitted in the discretion of the Attorney General without regard to [their

excludability under certain grounds in section 212(a) of the INA.].” Id.

      The BIA has held, in construing former INA § 212(c), that the alien bears

the burden of demonstrating that his application warrants favorable consideration.

Matter of Edwards, 20 I. & N. Dec. 191, 194 (BIA 1990). The exercise of

discretion requires the agency to consider “all the facts and circumstances

involved” and to balance “the social and humane considerations presented in an


                                         4
              Case: 18-11506    Date Filed: 12/21/2018   Page: 5 of 7


alien’s favor against the adverse factors evidencing his undesirability as a

permanent resident.” Id. at 195. One factor to be considered is rehabilitation. Id.

Evidence of an alien’s efforts towards rehabilitation include his “apparent

acceptance of responsibility” for his crime. In re Arreguin De Rodriguez, 21 I. &

N. Dec. 38, 40 (BIA 1995).

      The adverse factors the agency considers in this analysis include “the nature

and underlying circumstances of the exclusion or deportation ground at issue,” “the

existence of a criminal record and, if so, its nature, recency, and seriousness, and

the presence of other evidence indicative of a respondent’s bad character or

undesirability as a permanent resident of this country.” Edwards, 20 I. & N. Dec.

at 195. Moreover, “lack of candor in itself serves as an adverse factor weighing

against a favorable exercise of discretion.” Matter of Burbano, 20 I. & N. Dec.

872, 876 (BIA 1994). “[A]s the negative factors grow more serious” -- when, for

example, an alien has been convicted of a serious drug offense like drug trafficking

-- “it becomes incumbent upon the alien to introduce additional offsetting

favorable evidence, which in some cases may have to involve unusual or

outstanding equities.” Edwards, 20 I. & N. Dec. at 195. Sometimes, “the adverse

considerations are so serious that a favorable exercise of discretion is not

warranted even in the face of unusual or outstanding equities.” Id. at 196.




                                         5
              Case: 18-11506     Date Filed: 12/21/2018   Page: 6 of 7


      Here, the BIA’s ultimate decision not to grant relief under § 212(c) was

discretionary. 8 U.S.C. § 1182(c) (1988); Arias, 482 F.3d at 1283. As a result,

unless Abella raises a question of law or constitutional claim arising out of his

removal proceedings, we lack jurisdiction over his petition for review. See 8

U.S.C. § 1252(a)(2)(D). Looking hard at Abella’s actual arguments, as we must,

Jimenez-Galicia, 690 F.3d at 1211, we conclude that he has couched his claim in

legal language, but he has not raised a question of law suitable for review. Arias,

482 F.3d at 1284. He conceded he is (1) an alien, (2) removable, and (3) has been

convicted of a disqualifying offense, absent unusual or outstanding equities.

Ferguson, 563 F.3d at 1271 n.9. Unlike petitioners whose claims have centered on

whether they were eligible for discretionary relief, Abella challenges whether the

equities of his particular case warranted relief, which is a discretionary matter.

Compare Balogun v. U.S. Att’y Gen., 425 F.3d 1356, 1360 (11th Cir. 2006);

Garcia v. U.S. Att’y Gen., 329 F.3d 1217, 1222 (11th Cir. 2003). Thus, Abella’s

challenge is foreclosed because we lack jurisdiction over the BIA’s discretionary

determinations as to whether aliens warrant relief under former INA § 212(c). 8

U.S.C. § 1252(a)(2)(B)(ii), (A)(iii).

      Abella also argues the BIA’s understanding of criminal law was flawed

when it found his testimony to be implausible -- specifically, the agency found that

his testimony regarding his 1990 conviction was ambiguous and lacked detail, and


                                         6
              Case: 18-11506    Date Filed: 12/21/2018   Page: 7 of 7


that he “was being evasive while discussing his conviction and . . . offered an

implausible explanation for his conviction.” But regardless of how the BIA erred

in concluding that Abella’s testimony was implausible, it was still making a factual

determination about his credibility. See Forgue, 401 F.3d at 1287. In other words,

Abella is essentially challenging whether the BIA’s credibility determination and

other factual findings were supported by the evidence. See Garcia, 329 F.3d at

1222. Therefore, he has not raised a colorable legal question sufficient to grant us

jurisdiction over his petition, and we are compelled to dismiss it for a lack of

jurisdiction. 8 U.S.C. § 1252(a)(2)(D); Alvarez Acosta, 524 F.3d at 1196–97.

      PETITION DISMISSED.




                                         7